NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



TERRELL NIX,                       )
                                   )
           Appellant,              )
                                   )
v.                                 )               Case No. 2D18-405
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed August 31, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Highlands County; Peter F. Estrada, Judge.

Terrell Nix, pro se.


PER CURIAM.

              Affirmed.




SILBERMAN, BLACK, and ROTHSTEIN-YOUAKIM, JJ., Concur.